—In an action to recover damages for personal injuries, etc., the defendant Island Lathing & Plastering, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated May 4, 1993, as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
*661We agree with the Supreme Court that there are material issues of fact which require a trial. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.